    


INCREASE TERM JOINDER
TO CREDIT AGREEMENT


INCREASE TERM JOINDER TO CREDIT AGREEMENT, dated as of June 29, 2016 (this
“Joinder”), is entered into by and among MICROSEMI CORPORATION, a Delaware
corporation (the “Borrower”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, the “Administrative Agent”), and the
2016 Incremental Term A Facility Lenders (as hereinafter defined) party hereto.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, the several banks and other financial institutions or
entities party thereto as lenders, the Administrative Agent and Morgan Stanley
Senior Funding, Inc., as collateral agent (in such capacity, the “Collateral
Agent”) entered into that certain Credit Agreement, dated as of January 15, 2016
(as amended, amended and restated, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms not otherwise
defined in this Joinder have the same meanings as specified in the Credit
Agreement);
WHEREAS, the Borrower has requested that certain financial institutions
signatory hereto (in such capacity, the “2016 Incremental Term A Facility
Lenders”) collectively provide Commitments (the “2016 Incremental Term A
Commitments”) hereunder, and make Incremental Term A Loans (as defined below)
pursuant hereto, in an aggregate principal amount equal to $364,300,000 (the
“Aggregate 2016 Incremental Term A Commitment”) on the Effective Date, the
proceeds of which will be used to prepay in part the outstanding Term B Loans,
and each 2016 Incremental Term A Facility Lender is prepared to make a portion
of such Aggregate 2016 Incremental Term A Commitment, and to provide a portion
of the loans (the “2016 Incremental Term A Loans”) pursuant thereto, in the
respective amounts set forth on Schedule 1 hereto, in each case subject to the
other terms and conditions set forth herein; and
WHEREAS, the Borrower, the 2016 Incremental Term A Facility Lenders and the
Administrative Agent are entering into this Joinder in order to (i) evidence
such 2016 Incremental Term A Commitments and such 2016 Incremental Term A Loans,
in accordance with Section 2.4 of the Credit Agreement, and (ii) amend the
Credit Agreement to permit certain assignments of the outstanding Term A Loans
to be made on or after the Amendment No. 1 Effective Date (as defined in
Amendment No. 1 to Credit Agreement, dated as of June 29, 2016, among the
Borrower, the subsidiary guarantors party thereto, the Administrative Agent and
the Required Lenders party thereto).
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:
SECTION 1.Amendments to Credit Agreement.The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 4, hereby amended as follows:


1    

--------------------------------------------------------------------------------

    


(a)Schedule 1.1 of the Credit Agreement shall be amended by adding the below to
the immediate end thereof:
2016 Incremental Term A Loans


2016 Incremental Term A Facility Lender
2016 Incremental Term A Commitment
2016 Incremental Term A Percentage
Morgan Stanley Senior Funding, Inc.


$97,600,000.00


26.79
%
Mizuho Bank, Ltd.


$75,000,000.00


20.59
%
The Governor and Company of the Bank of Ireland


$35,000,000.00


9.61
%
State Bank of India, New York


$30,000,000.00


8.23
%
HSBC Bank USA, National Association


$30,000,000.00


8.23
%
Deutsche Bank  AG New York Branch


$25,000,000.00


6.86
%
HSBC Bank Canada


$20,000,000.00


5.49
%
Compass Bank


$16,700,000.00


4.58
%
The Bank of Tokyo –Mitsubishi UFJ, Ltd.


$10,000,000.00


2.74
%
Fifth Third Bank


$10,000,000.00


2.74
%
PNC Bank National Association


$10,000,000.00


2.74
%
Stifel Bank & Trust


$5,000,000.00


1.37
%
Total:


$364,300,000.00


100.00
%

(b)Section 1.1 of the Credit Agreement shall be amended by adding the following
new definitions thereto in proper alphabetical order:
“2016 Increase Term Joinder”: that certain Increase Term Joinder to Credit
Agreement, dated as of 29, 2016, among the Borrower, the Administrative Agent
and the 2016 Incremental Term A Facility Lenders party thereto.
“2016 Increase Term Joinder Effective Date”: the date on which all of the
conditions contained in Section 4 of the 2016 Increase Term Joinder have been
satisfied or waived by the Administrative Agent.




2    

--------------------------------------------------------------------------------

    


“2016 Incremental Term A Commitment”: the several obligations of the 2016
Incremental Term A Facility Lenders to advance the aggregate amount of up to
$250,000,000 to the Borrower on the 2016 Increase Term Joinder Effective Date,
pursuant to the terms of this Agreement.
“2016 Incremental Term A Facility”: the 2016 Incremental Term A Commitments and
the provisions relating to the 2016 Incremental Term A Loans herein.
“2016 Incremental Term A Facility Lenders”: each Lender with a 2016 Incremental
Term A Commitment.
“2016 Incremental Term A Loans”: collectively, the amounts advanced by the 2016
Incremental Term A Facility Lenders to the Borrower under the 2016 Incremental
Term A Commitment on the 2016 Increase Term Joinder Effective Date.
“Incremental Term A Loans”: any Loan in respect of an Incremental Term A
Facility.
“Incremental Term B Loans”: any Loan in respect of an Incremental Term B
Facility.
“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.
(c)Section 2.1 of the Credit Agreement is hereby amended by adding the following
sentence immediately after the first sentence thereof:
“Subject to the terms and conditions hereof and of the 2016 Increase Term
Joinder, each 2016 Incremental Term A Facility Lender severally agrees to make,
on the 2016 Increase Term Joinder Effective Date, a single Incremental Term A
Loan to the Borrower in Dollars in an amount equal to such 2016 Incremental Term
A Facility Lender’s 2016 Incremental Term A Commitment as set forth on Schedule
1.1 (after giving effect to the 2016 Increase Term Joinder).”
(d)    Section 2.3 of the Credit Agreement is hereby amended by adding a new
clause (c) at the end thereof:
“in the case of the 2016 Incremental Term A Loans, for the first seven Quarterly
Payment Dates following the 2016 Increase Term Joinder Effective Date beginning
with the Quarterly Payment Date occurring on or around September 30, 2016, an
amount equal to 1.25% of the aggregate initial principal amounts of all 2016
Incremental Term A Loans theretofore borrowed by the Borrower pursuant to
Section 2.1 and, for each Quarterly Payment Date thereafter, an amount equal to
2.50% of the aggregate initial principal amounts of all such 2016 Incremental
Term A Loans (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 4.8 or
as designated by Borrower in accordance with Section 4.1). The remaining unpaid
principal amount of the 2016 Incremental Term A Loans and all other Obligations
under or in respect


3    

--------------------------------------------------------------------------------

    


of the 2016 Incremental Term A Loans shall be due and payable in full, if not
earlier in accordance with this Agreement, on the Term A Loan Maturity Date,
except to the extent extended by individual Lenders as to such Lender’s 2016
Incremental Term A Loan.”
(e)    Section 11.6 of the Credit Agreement is hereby amended by adding a new
clause (l) at the end thereof to read as follows:
“Notwithstanding anything in this Agreement (including Sections 11.2 and 11.6
hereof) or the other Loan Documents to the contrary, on or after the Amendment
No. 1 Effective Date, the Borrower may assign all or a portion of the
outstanding Term A Loans and its Obligations related thereto (any such assigned
Term A Loans and related Obligations, the “Foreign Obligations”) to a
wholly-owned direct or indirect Subsidiary of the Borrower organized under the
laws of the Cayman Islands (the “Cayman Borrower”), subject to receipt of
customary legal opinions, organizational documents, resolutions and other
appropriate corporate documentation as Administrative Agent may reasonably
request, and subject to satisfaction of applicable “know your customer”
requirements as reasonably requested by the applicable Term A Lenders. This
Agreement and the other Loan Documents may be amended (or amended and restated),
modified or supplemented with the written consent of the Administrative Agent
and the Borrower to permit or effect such assignment and to make certain other
related changes as the Administrative Agent may deem necessary or advisable in
connection therewith. The Administrative Agent and Collateral Agent are hereby
authorized to enter into any additional collateral documents related to any
grant of security interest by the Cayman Borrower to secure the Foreign
Obligations subject to sharing arrangements reasonably satisfactory to the
Administrative Agent and Collateral Agent.”    
SECTION 2.The 2016 Incremental Term A Loans. Pursuant to Section 2.4 of the
Credit Agreement, and subject to the satisfaction of the conditions set forth in
Section 4 hereof, on and as of the Effective Date:(a)    Each 2016 Incremental
Term A Facility Lender party hereto hereby agrees that upon, and subject to, the
occurrence of the Effective Date, (i) such 2016 Incremental Term A Facility
Lender shall have, as contemplated by Section 2.4 of the Credit Agreement, a
2016 Incremental Term A Commitment in an amount equal to the amount set forth
opposite such 2016 Incremental Term A Facility Lender’s name under the heading
“2016 Incremental Term A Commitment” on Schedule 1 to this Joinder, and (ii)
such 2016 Incremental Term A Facility Lender shall be deemed to be, and shall
become a “Lender”, a “Term Lender” and a “Term A Lender” for all purposes of,
and subject to all the obligations of a “Lender”, a “Term Lender” and a “Term A
Lender” under the Credit Agreement and the other Loan Documents. The Borrower
and the Administrative Agent hereby agree that from and after the Effective
Date, each 2016 Incremental Term A Facility Lender shall be deemed to be, and
shall become, a “Lender”, a “Term Lender” and a “Term A Lender” for all purposes
of, and with all the rights and remedies of a “Lender”, a “Term Lender” and a
“Term A Lender” under, the Credit Agreement and the other Loan Documents. The
Borrower, the Administrative Agent and each 2016 Incremental Term A Facility
Lender hereby agree that from and after the Effective Date, (i) each 2016
Incremental Term A Loan shall be a “Loan”, a “Term Loan”, a “Term A Loan”, an
“Incremental Term Loan” and an “Incremental Term


4    

--------------------------------------------------------------------------------

    


A Loan” for all purposes under the Credit Agreement and other Loan Documents,
(ii) the 2016 Incremental Term A Facility shall be a “Facility”, a “Term
Facility”, a “Term A Facility”, an “Incremental Term Facility and an
“Incremental Term A Facility” for all purposes under the Credit Agreement and
other Loan Documents, (iii) each 2016 Incremental Term A Commitment shall be a
“Commitment”, a “Term Commitment”, a “Term A Commitment”, an “Incremental Term
Loan Commitment” and an “Incremental Term A Commitment” for all purposes under
the Credit Agreement and the other Loan Documents. From and after the Effective
Date, each reference in the Credit Agreement to any 2016 Incremental Term A
Facility Lender’s 2016 Incremental Term A Commitment shall mean its 2016
Incremental Term A Commitment as acquired pursuant to this Joinder, and as set
forth opposite its name on Schedule 1 to this Joinder under the heading “2016
Incremental Term A Commitment”.
(b)    Each 2016 Incremental Term A Facility Lender hereby agrees to make
Incremental Term A Loans to the Borrower on the Effective Date in a principal
amount not to exceed its respective 2016 Incremental Term A Commitment (as
determined after giving effect to this Joinder).
SECTION 3.Reference to and Effect on the Loan Documents.On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Joinder.
(a)The Credit Agreement, as specifically amended by this Joinder, and the other
Loan Documents are, and shall continue to be, in full force and effect, and are
hereby in all respects ratified and confirmed.
(b)Except as expressly provided herein, the execution, delivery and
effectiveness of this Joinder shall not operate as a waiver of any right, power
or remedy of any Lender, the Administrative Agent or the Collateral Agent under
the Credit Agreement or any other Loan Document, nor shall it constitute a
waiver of any provision of the Credit Agreement or any Loan Document.
(c)The Borrower, for itself and on behalf of each of the Loan Parties, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a
party, (ii) ratifies and reaffirms each grant of a lien on, or security interest
in, its property made pursuant to the Loan Documents (including, without
limitation, the grant of security made by such Loan Party pursuant to the
Guarantee and Collateral Agreement) and confirms that such liens and security
interests continue to secure the Secured Obligations, including under the Loan
Documents, including, without limitation, all Secured Obligations resulting from
or incurred pursuant to the 2016 Incremental Term A Commitments made pursuant
hereto, in each case subject to the terms thereof, and (iii) in the case of each
Subsidiary Guarantor, ratifies and reaffirms its guaranty of the Guarantor
Obligations (as defined in the Guarantee and Collateral Agreement) pursuant to
the Guarantee and Collateral Agreement.


5    

--------------------------------------------------------------------------------

    


(d)This Joinder shall be deemed a Loan Document for all purposes under the
Credit Agreement.
SECTION 4.Conditions of Effectiveness. This Joinder shall become effective as of
the date (the “Effective Date”) on which the following conditions shall have
been satisfied (or waived):
(a)     The Administrative Agent shall have received counterparts of this
Joinder executed by the Borrower and the 2016 Incremental Term A Facility
Lenders;
(b)    After giving effect to this Joinder and the transactions contemplated
hereby (i) each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Effective Date as if made on and as of such date
(except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date), (ii) no Default or Event of Default shall have
occurred and be continuing or would result from the borrowings to be made on the
Effective Date;
(c)    The Administrative Agent shall have received a legal opinion of O’Melveny
& Myers LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and the 2016 Incremental Term A Facility Lenders and reasonably satisfactory to
the Administrative Agent;
(d)    The Administrative Agent shall have received a certificate of the
Borrower substantially in the form of Exhibit F to the Credit Agreement (with
such modifications as necessary to make such certificate applicable to the
transactions contemplated pursuant to this Joinder) with appropriate insertions
and attachments including the certificate of incorporation of the Borrower
certified by the relevant authority of the jurisdiction of organization of the
Borrower;
(e)    The Administrative Agent shall have received a certificate of the
secretary or an assistant secretary of the Borrower confirming compliance with
the conditions precedent set forth in clause (b) of this Section 4;
(f)     the Borrower shall have delivered to the Administrative Agent a notice
of borrowing (which notice must be received by the Administrative Agent prior to
12:00 Noon, New York City time, on the Effective Date) requesting that the
Incremental Term A Facility Lenders make the 2016 Incremental Term A Loans on
the Effective Date and specifying the amount to be borrowed.
(g)    The Borrower shall have paid all reasonable and documented costs and
expenses of the Administrative Agent in connection with this Joinder (including
the reasonable and documented fees, disbursements and other charges of Shearman
& Sterling LLP as counsel to the Administrative Agents).
SECTION 5.Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent that:
(a)    on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Joinder, the Credit Agreement as


6    

--------------------------------------------------------------------------------

    


amended hereby and the other Loan Documents to which it is a party, and (ii)
this Joinder has been duly authorized, executed and delivered by it; and
(b)    this Joinder, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of the Borrower, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.
SECTION 6.Costs and Expenses. The Borrower agrees that all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Joinder and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent (provided that such fees, charges and disbursements shall not include
fees, charge and disbursements for more than one counsel plus one local counsel
in each relevant jurisdiction)), are expenses that the Borrower is required to
pay or reimburse pursuant to Section 11.5 of the Credit Agreement.
SECTION 7.Execution in Counterparts. This Joinder may be executed by one or more
of the parties to this Joinder on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Joinder by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.
SECTION 8.GOVERNING LAW. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 9.WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS JOINDER OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS JOINDER BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




7    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Increase Term Joinder to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.


MICROSEMI CORPORATION
as a Borrower


By:
/s/ John W. Hohener    
Name: John W. Hohener
Title: Executive Vice President, Chief Financial Officer, Treasurer and
Secretary







Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
 

By:
/s/ Jonathon Rauen    
Name: Jonathon Rauen
Title: Authorized Signatory





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as a 2016 Incremental Term A Facility
Lender
 

By:
/s/ Jonathon Rauen    
Name: Jonathon Rauen
Title: Authorized Signatory



Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






MIZUHO BANK, LTD.,
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ James R. Fayen    
Name: James R. Fayen
Title: Managing Director





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ Ford Young    
Name: Ford Young
Title: Director





By:
/s/ Keith Hughes    
Name: Keith Hughes
Title: Director



Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






State Bank of India, New York,
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ Manoranjan Panda    
Name: Manoranjan Panda
Title: VP & Head (Syndications)





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






HSBC BANK USA, N.A.
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ Aleem Shamji    
Name: Aleem Shamji
Title: Senior Vice President





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH,
as 2016 Incremental Term A Facility Lender
 

By:
/s/ Anca Trifan    
Name: Anca Trifan
Title: Managing Director



By:
/s/ Peter Cucchiara    
Name: Peter Cucchiara
Title: Vice President





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






HSBC BANK CANADA,
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ Lotfi Bengalouze    
Name: Lotfi Bengalouze
Title: AVP





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






COMPASS BANK,
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ Daniel Morihiro    
Name: Daniel Morihiro
Title: SVP





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ Matthew Antioco    
Matthew Antioco
Vice President





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






FIFTH THIRD BANK,
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ Eric Oberfield    
Name: Eric Oberfield
Title: Managing Director





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






PNC BANK, N.A.,
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ Matthew D. Meister    
Name: Matthew D. Meister
Title: Vice President





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






STIFEL BANK & TRUST,
as a 2016 Incremental Term A Facility Lender
 

By:
/s/ John H. Phillips    
Name: John H. Phillips
Title: Executive Vice President





Signature Page to Increase Term Joinder to Credit Agreement

--------------------------------------------------------------------------------






Schedule 1
2016 Incremental Term A Commitments and 2016 Incremental Term A Facility Lenders
2016 Incremental Term A Facility Lender
2016 Incremental Term A Commitment
2016 Incremental Term A Commitment Percentage
Morgan Stanley Senior Funding, Inc.


$97,600,000.00


26.79
%
Mizuho Bank, Ltd.


$75,000,000.00


20.59
%
The Governor and Company of the Bank of Ireland


$35,000,000.00


9.61
%
State Bank of India, New York


$30,000,000.00


8.23
%
HSBC Bank USA, National Association


$30,000,000.00


8.23
%
Deutsche Bank  AG New York Branch


$25,000,000.00


6.86
%
HSBC Bank Canada


$20,000,000.00


5.49
%
Compass Bank


$16,700,000.00


4.58
%
The Bank of Tokyo –Mitsubishi UFJ, Ltd.


$10,000,000.00


2.74
%
Fifth Third Bank


$10,000,000.00


2.74
%
PNC Bank National Association


$10,000,000.00


2.74
%
Stifel Bank & Trust


$5,000,000.00


1.37
%
Total:


$364,300,000.00


100.00
%








